DETAILED ACTION
This action is a response to communication filed August 31st, 2022.
Claims 1-19 are pending in this application.  Claims 1-6, 8-13, 16-19 are currently amended.
The present application claim priority to Japanese application nos. JP2020-203514 and JP2021-138536, filed on December 20th, 2021 and August 27th, 2021, respectively.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (U.S. Patent no. 11,171,810) in view of Kou et al (U.S. Patent Application Publication no. 2022/0368595, hereinafter Kou).

With respect to claims 1, 8, and 9, Murray discloses a network management server, device, and program, comprising: 
an erroneous connection detection unit connected to a network device (column 2, lines 12-17) including a plurality of ports connected to a plurality of opposing devices by cables through a network (column 4, lines 10-15), 
wherein the erroneous connection detection unit stores expected value information in which the plurality of ports and opposing identification information of the plurality of opposing devices are associated with each other in a state before replacement of the network device (column 4, lines 24-30), current value information in which the plurality of ports and the opposing identification information of the plurality of opposing devices are associated with each other in a state after the replacement of the network device (column 3, lines 45-51), and port configuration information (column 4, lines 30-44), and 
upon reconnection of the cable is performed by the replacement of the network device (column 4, lines 15-23) the erroneous connection detection unit;
compares, as a first comparison, the opposing identification information of the current value information and the opposing identification information of the expected value information (column 4, lines 24-30), 
compares, as a second comparison, the group identification information before the replacement of the network device and the group identification information after the replacement of the network device, with reference to the port configuration information (column 4, lines 30-44), and 
determines the presence or absence of erroneous connection of the cable, based on results of the first comparison and the second comparison (column 4, lines 24-30).
But, Murray does not disclose port configuration information that includes group identification information indicating respective groups each port belongs to based on respective configurations of each port.
However, Kou discloses port configuration information (paragraph [0055], lines 1-10, topology information) that includes group identification information (paragraph [0053], lines 1-13, group 2) indicating respective groups each port belongs to based on respective configurations of each port (paragraph [0057], lines 1-10, detects the apparatus information of each communication apparatus in the communication apparatus group 2).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the misconfigured uplink identification of Murray with the exchange management program of Kou.  The motivation to combine being to improve the detection of erroneously configured network switches.  The detection of erroneously configured network switches being improved by deploying a replacement management apparatus to detecting changes of physical network port (Kou: abstract).

With respect to claims 2 and 10, the combination of Murray and Kou discloses the network management server according to claims 1 and 9, Murray further discloses wherein the erroneous connection detection unit determines that connection of the cable is a normal connection when the opposing identification information of the expected value information and the opposing identification information of the current value information are coincident with each other, as the result of the first comparison (column 7, lines 17-20).

With respect to claims 3 and 11, the combination of Murray and Kou discloses the network management server according to claims 1 and 9, Murray further discloses wherein the erroneous connection detection unit determines that connection of the cable is a normal connection when the opposing identification information of the expected value information and the opposing identification information of the current value information are coincident with each other (column 7, lines 17-20), and the group identification information before the replacement of the network device and the group identification information after the replacement of the network device are coincident with each other, as the result of the first comparison and the second comparison (column 7, lines 33-46).

With respect to claims 4 and 12, the combination of Murray and Kou discloses the network management server according to claims 1 and 9, Murray further discloses wherein the erroneous connection detection unit determines that connection of the cable is an erroneous connection when the opposing identification information of the expected value information and the opposing identification information of the current value information are not coincident with each other (column 7, lines 17-20), and the group identification information before the replacement of the network device and the group identification information after the replacement of the network device are not coincident with each other, as the result of the first comparison and the second comparison (column 7, lines 33-46).

With respect to claims 5 and 13, the combination of Murray and Kou discloses discloses the network management server according to claims 1 and 9, Murray further discloses wherein the erroneous connection detection unit determines that the cable is not connected when the opposing identification information of the expected value information and the opposing identification information of the current value information are not coincident with each other, and the opposing identification information of the current value information does not exist, as the result of the first comparison (column 7, lines 33-46).

With respect to claims 6 and 14, the combination of Murray and Kou discloses discloses the network management server according to claims 1 and 9, Murray further discloses wherein the expected value information and the current value information are configured of forwarding database (FDB) information and Link Layer Discovery Protocol (LLDP) information, respectively (column 7, lines 47-56).

With respect to claim 7, the combination of Murray and Kou discloses the network management server according to claims 1 and 9, Murray further discloses: a user interface unit notifying the presence or absence of the erroneous connection of the cable (column 7, lines 3-16).

With respect to claims 16 and 18, Murray discloses the network management server according to claims 1 and 9, Murray further discloses:
wherein at least one of the plurality of ports is connected to the plurality of opposing devices by the cable through another network device (column 7, lines 24-30), and 
when the reconnection of the cable is performed by the replacement of the network device (column 7, lines 24-30), 
the erroneous connection detection unit compares, as the first comparison, a set of the opposing identification information of the current value information and a set of the opposing identification information of the expected value information (column 4, lines 24-30), and 
determines the presence or absence of the erroneous connection of the cable, on the basis of a result of the first comparison and the second comparison (column 4, lines 24-30).

With respect to claims 17 and 19, the combination of Murray and Kou discloses the network management server according to claims 16 and 18, Murray further discloses: 
wherein when comparing, as the first comparison, the set of the opposing identification information of the current value information and the set of the opposing identification information of the expected value information (column 4, lines 24-30), 
the erroneous connection detection unit counts the number of coincidences of the opposing identification information of the expected value information for each of the ports (column 8, lines 22-34), 
estimates a port with the maximum number of coincidences, which is not selected by another port, as a correct port (column 8, lines 22-34), and 
determines the presence or absence of the erroneous connection of the cable, on the basis of the result of the first comparison and the second comparison (column 4, lines 24-30).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ambrosi	Pat. Pub.	2020/0389477
Cohen		Pat. Pub.	2018/0337828
Gianrossi	Patent no.	9,525,598
Callaghan	Pat. Pub.	2017/0310432
Head		Pat. Pub.	2022/0060498
Haddow	Patent no.	11,032,124
Johnsen	Pat. Pub.	2019/0379731
Gao		Pat. Pub.	2021/0021492
Duggan		Pat. Pub.	2010/0306360
Dor		Pat. Pub.	2014/0201260

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/22/22
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457